DETAILED ACTION
In response to communications filed 26 December 2020 and 21 June 2021, this is the first Office action on the merits. Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2016/0314220 A1) in view of Coburn et al., “NV-Heaps: Making Persistent Objects Fast and Safe with Next-Generation, Non-Volatile Memories.”

Regarding claim 1, Sachdev teaches at least one storage device comprising instructions that when executed by one or more processors of a computing device (see Sachdev [0072])
cause the one or more processors to at least:

cause storage of a workload of the database in the persistent memory, wherein the persistent memory retains content of the persistent memory when power to the persistent memory is removed (see Sachdev [0062], “graph is stored . . . non-volatile memory”),
wherein the workload includes storage of a plurality of nodes in the database, and wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, the edges associated with an identifier to indicate a type of the relationship (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches that edges are associated with an identifier to indicate the “type of connection”).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data 
create an object in the volatile memory that includes addresses in the persistent memory (see Coburn section 2.6, “V-to-NV pointers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).

Regarding claim 8, Sachdev teaches at least one non-transitory computer-readable storage medium comprising instructions which (see Sachdev [0072]),
when executed, cause a processor to at least:
cause storage of a database within a persistent memory of the at least one non- transitory computer-readable storage medium (see Sachdev [0061], “primary data source such as a relational database”);

wherein the workload includes storage of a plurality of nodes in the database, and wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, the edges associated with an identifier to indicate a type of the relationship (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches that edges are associated with an identifier to indicate the “type of connection”).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data that is accessible through the processor-memory bus,” where section 2.3, paragraph 6, teaches that the memory bus is shared with a “volatile memory area”); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).

Regarding claim 15, Sachdev teaches an apparatus to determine a graph data store of a plurality of vertices that are connected to a plurality of edges, the apparatus comprising:
persistent memory; machine readable instructions; at least one logic circuit to execute the machine readable instructions (see Sachdev [0072])
to at least:
cause storage of a database within the persistent memory (see Sachdev [0061], “primary data source such as a relational database”);

wherein the workload includes storage of a plurality of nodes in the database, and wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, the edges associated with an identifier to indicate a type of the relationship (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches that edges are associated with an identifier to indicate the “type of connection”).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data that is accessible through the processor-memory bus,” where section 2.3, paragraph 6, teaches that the memory bus is shared with a “volatile memory area”); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).

Regarding claim 22, Sachdev teaches A computer system comprising:
a display; at least one storage device; at least one network communication device; at least one user input device; at least one processor to execute instructions (see Sachdev [0072] and [0075])
to cause the at least one processor to:
cause storage of a database within a persistent memory of the at least one storage device (see Sachdev [0061], “primary data source such as a relational database”);

wherein the workload includes storage of a plurality of nodes in the database, and wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, the edges associated with an identifier to indicate a type of the relationship (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches that edges are associated with an identifier to indicate the “type of connection”).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data that is accessible through the processor-memory bus,” where section 2.3, paragraph 6, teaches that the memory bus is shared with a “volatile memory area”); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).

Regarding claims 2, 9, 16, and 23, Sachdev as modified teaches wherein the persistent memory is non-volatile memory controlled by a memory controller coupled to the memory bus (see Coburn section 2.4, paragraph 2, and section 3.1).

Regarding claims 3, 10, 17, and 24, Sachdev as modified teaches wherein the plurality of edges is associated with a plurality of tags (see Sachdev [0029], “friend, colleague, classmate”).

Regarding claims 4, 11, 18, and 25, Sachdev as modified teaches further including instructions that when executed by one or more processors of a computing device cause the 

Regarding claims 5, 12, 19, and 26, Sachdev as modified teaches further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: in response to a search request query, generate an iterator object stored on the volatile memory that includes a reference to one or more nodes in the workload on the persistent memory (see Sachdev [0031] and Coburn section 2.6, where a “NVList::V_Ptr” iterator object, as taught by Coburn, is generated in response to the “search . . . for a subset 240 of nodes . . . matching query,” taught by Sachdev).

Regarding claims 6, 13, and 20, Sachdev as modified teaches does not explicitly teach further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: store a portion of a transaction object on volatile memory and a portion of the transaction object on persistent memory to minimize writes to persistent memory while maintaining the atomicity, consistency, isolation, and durability (ACID) properties of the workload.
However, Coburn teaches further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: store a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store portions of a ACID transaction object, as taught by Coburn, in combination with the techniques taught by Sachdev as modified, because “On startup, the NV-heap reclaims everything in the list” (see Coburn section 3.4, paragraph 9).

Regarding claims 7, 14, and 21, Sachdev as modified teaches further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: iterate, using a pointer in volatile memory, through the objects in the persistent memory to satisfy a query, the persistent memory implemented by a graph data store (see Sachdev [0031] and Coburn section 2.6, where “get_next()” and “set_next()” iterate using the “V_Ptr” pointer in volatile memory through the “NV_Object” objects in persistent memory, as taught by Coburn, to satisfy a query, as taught by Sachdev).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159